DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 11/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Due to the amendments, claims 1-15 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-11, and 14 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Cours (US Pub No. 2010/0311262)
	Regarding Claim 1, Cours et al. teaches a energy harvester [Fig. 1-4, 0009-0012] comprising: an energy harvesting section having a flat plate shape [102, Fig. 4, 0029]; and a pair of connectors that are electrically conductive [plurality of 224, Fig. 3, 0027]	
	wherein the energy harvesting section includes: an electricity generating region that utilizes energy in an external environment to generate electrical power [topside of module 102, Fig. 4, 0029]; 

	 and each of the connectors includes: a spring [Bent portion of 400 and 402, Fig. 4, 0027] that is electrically connected to a corresponding one of the metal foils [bottom portion of 400 and 402, Fig. 4, 0027] exposed via a corresponding one of the holes [Fig. 4]; 
	a terminal part [202, Fig. 2, 0019] that is electrically connected to the spring and that is connectable to an external device [Fig. 1, 0018-0019]; and a flat plate part that overlaps with the energy harvesting section [Fig. 1].
	Regarding Claim 4, Cours et al. is relied upon for the reasons given above, Cours et al. teaches wherein the energy harvesting section includes, separately to the electricity generating region, an arrangement region in which the flat plate part [102, Fig. 4, 0029] is arranged.
	Regarding Claim 5, Cours et al. is relied upon for the reasons given above, Cours et al. teaches wherein the peripheral part is included in a protruding part that protrudes from the electricity generating region [Fig. 4].
	Regarding Claim 8, Cours et al. is relied upon for the reasons given above, Cours et al. teaches wherein a plane that passes along a center line of a thickness direction of the terminal part and is perpendicular to the thickness direction and a plane that passes along a center line of a thickness direction of the energy harvesting section and is perpendicular to the thickness direction roughly coincide [Fig. 4, 0026].
	Regarding Claim 9, Cours et al. is relied upon for the reasons given above, Cours et al. teaches wherein a surface that passes through a center of gravity of the energy harvesting section having a flat plate shape and is roughly parallel to the energy harvesting section and a surface that passes through a 
	Regarding Claim 10, Cours et al. is relied upon for the reasons given above, Cours et al. teaches wherein, in a cross-section that is roughly parallel to an insertion/extraction direction in which the terminal part is inserted or extracted and is perpendicular to the energy harvesting section having a flat plate shape, a center line of a thickness direction of the terminal part and a center line of a thickness direction of the energy harvesting section roughly coincide and are roughly parallel to the insertion/extraction direction [Fig. 4, 0026].
	Regarding Claim 11, Cours et al. is relied upon for the reasons given above, Cours et al. teaches wherein a surface that passes through a center of gravity of the energy harvesting section having a flat plate shape and is roughly parallel to the energy harvesting section and a surface that passes through a center of gravity of the terminal part and is perpendicular to a thickness direction of the terminal part are roughly the same and are roughly parallel to an insertion/extraction direction in which the terminal part is inserted or extracted [Fig. 4, 0026].
	Regarding Claim 14, Cours et al. is relied upon for the reasons given above,  Cours et al. teaches wherein an electrical insulator [body 200 is made of a dielectric material, which has a portion between the terminal parts and connector] is arranged between the terminal parts of the connectors [The teaching of Cours et al. meets the limitations of the claim].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cours (US Pub No. 2010/0311262) 
	Regarding Claim 7, Cours et al. is silent on wherein the terminal part has a larger thickness than the flat plate part. 
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the thickness of the terminal part and flat plate part , with said construction cost and operating efficiency both changing as the thickness of the terminal part and flat plate are changed, the precise parameters of the thickness of the terminal part and flat plate would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the terminal part has a larger thickness than the flat plate part.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the thickness of the terminal part and flat plate in the apparatus of Cours et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where .
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cours (US Pub No. 2010/0311262) in view of Cho (US Pub No. 2012/0216849)
	Regarding Claim 2, Cours et al. is silent on wherein the energy harvesting section further has a flexible printed circuit including the pair of metal foils.	
	Cho et al. teaches electrical configuration comprising a flexible printed circuit board [200, Fig. 3, 0052] connection to junction box [400, Fig. 3, 0052], which are directly connected to diodes to prevent shorts [0055] 
	Since Cours et al. teaches the use of a solar module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the flexible printed circuit of Cho et al. with the energy harvesting section of Cours et al. as it is merely the selection of a conventional electrical configuration for solar modules in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cours (US Pub No. 2010/0311262) in view of Park (US Pub No. 2011/0220168)
	Regarding Claim 6, Cours et al. is silent on wherein the spring, the terminal part, and the flat plate part are formed as a unified body.
	Park et al. teaches a junction box which comprises unitary components [0081-0083] for solar modules [Abstract].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cours (US Pub No. 2010/0311262) in view of Park (US Pub No. 2015/0129012)
	Regarding Claim 15, Cours et al. is silent on wherein the electricity generating region includes a dye-sensitized solar cell.
	Park et al. teaches a dye sensitized solar cell used in a solar module [0034].
	Since Cours et al. teaches the use of a solar module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the dye sensitized material of Park et al. in the solar module of Cours et al. as it is merely the selection of a conventional solar cell material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Cours (US Pub No. 2010/0311262), Cho (US Pub No. 2012/0216849), Higashikozono (US Pub No. 2003/0193322), and Wang (US Pub No. 2011/0253192) are the closest prior art.
	Cours et al. teaches a energy harvester [Fig. 1-4, 0009-0012] comprising: an energy harvesting section having a flat plate shape [102, Fig. 4, 0029]; and a pair of connectors that are electrically conductive [plurality of 224, Fig. 3, 0027]	
	wherein the energy harvesting section includes: an electricity generating region that utilizes energy in an external environment to generate electrical power [topside of module 102, Fig. 4, 0029]; 
	and a pair of metal foils [bottom portion of 400 and 402, Fig. 4, 0027] that extend from the electricity generating region to a peripheral part of the energy harvesting section and to which the electrical power is supplied [Fig. 4], the peripheral part includes a pair of holes that expose part of each of the metal foils [See areas around 400 and 402 in figure 4],
	 and each of the connectors includes: a spring [Bent portion of 400 and 402, Fig. 4, 0027] that is electrically connected to a corresponding one of the metal foils [bottom portion of 400 and 402, Fig. 4, 0027] exposed via a corresponding one of the holes [Fig. 4]; 
	a terminal part [202, Fig. 2, 0019] that is electrically connected to the spring and that is connectable to an external device [Fig. 1, 0018-0019]; and a flat plate part that overlaps with the energy harvesting section [Fig. 1].
	Cho et al. teaches electrical configuration comprising a flexible printed circuit board [200, Fig. 3, 0052] connection to junction box [400, Fig. 3, 0052], which are directly connected to diodes to prevent shorts [0055].

	Wang et al. teaches a junction box includes a first diode, a first electric connection body connected to the first diode, and first foils respectively spliced with the first electric connection body [0007]
	Modified Cours et al. teaches the structural limitations of the claim but does not disclose the limitations of “further comprising a diode arranged on the flexible printed circuit, wherein one of the metal foils includes a first metal foil and a second metal foil, one end part of the first metal foil is electrically connected to a positive electrode side of the electricity generating region and another end part of the first metal foil is electrically connected to an anode of the diode, and one end part of the second metal foil is electrically connected to a cathode of the diode and another end part of the second metal foil is exposed via the hole and is electrically connected to the spring.”, “further comprising: a first housing including a pair of projecting parts; and a second housing including a pair of fitting parts into which the projecting parts respectively fit, wherein the first housing and the second housing sandwich the peripheral part and the connectors, the peripheral part includes a pair of first penetrations through which the projecting parts are respectively inserted, and the flat plate part includes a second penetration through which a corresponding one of the projecting parts is inserted.” and “wherein at least one of the first housing and the second housing has a shape or member that is dependent on an external device.”
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “further comprising a diode arranged on the flexible printed circuit, wherein one of the metal foils includes a first metal foil and a second metal foil, one end part of the first metal foil is electrically connected to a positive electrode side of the electricity generating region and 
Therefore; claims 1-15 are allowed once the limitations of claim 3 and 12 are incorporated in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726